 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                        No. 2:19-cv-0071 CKD P
11    DAVID PERRYMAN,
12                       Plaintiff,
                                                        ORDER
13           v.
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff has filed two motions for an extension of time to file an amended complaint.
18   Good cause appearing, IT IS HEREBY ORDERED that:
19          1. Plaintiff’s motions for an extension of time (ECF Nos. 10, 11) are granted.
20          2. Plaintiff is granted ninety days from the date of this order in which to file an amended
21   complaint.
22          3. Plaintiff’s requests for extra pen fillers and permanent priority legal user status for the
23   prison law library are unnecessary in light of the lengthy extension of time granted by the court.
24   Therefore, these requests are denied.
25          4. Plaintiff’s separate request for the appointment of a guardian ad litem is denied as there
26   is no evidence in the record demonstrating, much less calling into question, plaintiff’s
27   competency. See Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005) (stating that “[a] party
28
 1   proceeding pro se in a civil lawsuit is entitled to a competency determination when substantial
 2   evidence of incompetence is presented.”).
 3           5. No further requests for an extension of time will be granted. If plaintiff does not file
 4   his amended complaint within 90 days from the date of this order, the undersigned will
 5   recommend dismissal of this action.
 6   Dated: July 18, 2019
 7

 8

 9

10

11

12

13

14   12/perr0071.36

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
